Petitioner, E.W. Etheridge, on June 26, 1924, filed in this court a petition alleging that he is unlawfully held in custody and imprisoned in the county jail of Pittsburg county by Will Anderson, sheriff. A demurrer to the petition was filed, and on July 21, 1924, by leave of court, a substituted petition was filed.
It is averred that petitioner was committed by R.A. Thompson, justice of the peace, McAlester township, Pittsburg county, after a preliminary examination held June 13, 1924, to answer to the district court of that county upon a charge based on section 1867, Comp. Stats. 1921, defining the abominable and detestable crime against nature and alleged to have been committed per os upon one Howard G. Johnson, Jr.; that on July 12, 1924, petitioner filed in the district court of Pittsburg county a petition, asking that a writ of mandamus issue to said R.A. Thompson, justice of the peace as aforesaid, requiring him to grant a change of venue as prayed for in petitioner's affidavit and motion for a change of venue, and the same was denied, to which ruling petitioner reserved an exception; that for the reasons stated in said petition for writ of mandamus his restraint is illegal and unauthorized. To the substituted petition, the Attorney General filed a demurrer, on the ground that the petition did not state facts sufficient to entitle petitioner to his release. *Page 324 
On authority of Ex parte De Ford, 14 Okla. Cr. 133,168 P. 58, the demurrer was sustained, and writ denied.